Exhibit 10.1

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

AMENDMENT NO.5 TO STRATEGIC ALLIANCE AGREEMENT

This AMENDMENT NO.5 (this “Amendment”) is made and entered into as of this 2nd
day of April, 2011 by and among Quest Diagnostics Incorporated, a Delaware
corporation (“Quest Diagnostics”), Quest Diagnostics India Private Limited, a
wholly owned subsidiary of Quest Diagnostics that is organized as a private
limited company under the laws of India (“Quest Diagnostics India”), and
Vermillion, Inc., a Delaware corporation (formerly known as Ciphergen
Biosystems, Inc., “Vermillion”), with respect to that certain Strategic Alliance
Agreement, dated as of July 22, 2005 between Quest Diagnostics and Vermillion,
as amended by that certain Amendment No. 1 to Strategic Alliance Agreement dated
as of July 21, 2008, that certain Amendment No.2 to Strategic Alliance Agreement
dated as of October 28, 2008. that certain Amendment to Strategic Alliance
Agreement, dated as of October 7, 2009 and that certain Amendment No.4 to
Strategic Alliance Agreement, dated as of November 10, 2010 (collectively, the
“Strategic Alliance Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings attributed thereto in the Strategic
Alliance Agreement.

RECITALS

WHEREAS, Quest Diagnostics currently provides Test Kit Services for the OVAl
Test in the United States of America;

WHEREAS, Quest Diagnostics India operates a clinical laboratory in India and
India is an Exclusive Territory under the Strategic Alliance Agreement;

WHEREAS, the parties wish for Quest Diagnostics India to provide Test Kit
Services for the OVAl Test in India;

WHEREAS, Vermillion will invoice Quest Diagnostics India for the amounts payable
hereunder in respect of the OVAl Test in India, and

WHEREAS, the parties wish to establish royalties, fees and other payments for
the OVAl Test as a Test Kit Service in India different from the methodology set
forth in Strategic Alliance Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

AGREEMENT

1. The royalties and fees schedule set forth in Schedule E-l to the Strategic
Alliance Agreement shall not apply to the OVAl Test as a Test Kit Service to be
used or performed in India. Instead, the fees, royalties and other payments
owing among the parties with respect to the OVA1 Test in India shall be governed
in their entirety by the terms set forth in Exhibit 1 hereto, which Exhibit 1 is
hereby added to the Strategic Alliance Agreement as a new Schedule E-1-India
thereto.

2. Quest Diagnostics India shall determine the scope, content, timing and manner
of any announcement, publicity and other communications about the OVA1 test or
its availability in India.



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

Vermillion shall not announce, publicize or otherwise communicate about the
availability of the OVA1 Test in India without Quest Diagnostics India’s prior
written consent. except (i) to the extent that information has been previously
released or otherwise made public by Quest Diagnostics India or Vermillion
pursuant to the terms of this Amendment and such information remains factually
accurate in all respects, or (ii) to the extent Vermillion is required to
disclose any information by law on the advice of outside legal advisor (it being
understood that Vermillion shall request confidential treatment of the financial
terms of this Amendment from the Securities and Exchange Commission).

3. Quest Diagnostics India shall be entitled to deduct any applicable income
withholding tax (including related cess) from amounts otherwise payable
hereunder. Quest Diagnostics India and Vermillion shall cooperate in good faith
to reduce the amount of any income withholding tax pursuant to the provisions of
applicable law, including any applicable income tax treaty. In the event that
Quest Diagnostics India deducts income withholding tax from amounts due
hereunder, Quest Diagnostics India shall provide to Vermillion evidence of
payment of the income withholding tax to the applicable governmental authority
promptly upon request of Vermillion. Vermillion will make reasonable efforts to
secure a PAN ID as quickly as possible. Quest Diagnostics India will provide
reasonable assistance to Vermillion to secure the PAN ID and pay for all
reasonable costs associated with this process.

4. Except as amended hereby, the Strategic Alliance Agreement shall remain
unaltered and in full force and effect, and each of the Parties hereby ratifies
and confirms the Strategic Alliance Agreement. Without limiting the foregoing,
the Parties agree that (i) Schedule E-1 to the Strategic Alliance Agreement
shall remain in effect for the OVAl Test performed by Quest Diagnostics outside
India and (ii) Schedule E to the Strategic Alliance Agreement shall remain in
effect for any Licensed Laboratory Services and any Test Kit Services other than
the OVAl Test and PAD Test (which is covered in Amendment No.2) regardless of
whether any such Licensed Laboratory Service or Test Kit Service involves any
Proprietary Supplies or Test Kits purchased from or through Vermillion.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

QUEST DIAGNOSTICS INCORPORATED      VERMILLION, INC. By:  

/s/ Kenneth R. Finnegan

     By:  

/s/ Gail S. Page

Name:  

Kenneth R. Finnegan

     Name:  

Gail S. Page

Title:  

Vice President, International

     Title:  

Chair of the Board

 

QUEST DIAGNOSTICS INDIA PRIVATE LIMITED By:  

/s/ Kenneth R. Finnegan

Name:  

Kenneth R. Finnegan

Title:  

Director



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

EXHIBIT 1 TO AMENDMENT NO.5 TO STRATEGIC ALLIANCE AGREEMENT

SCHEDULE E-1-India

ROYALTIES AND FEES TO VERMILLION (F/K/A CIPHERGEN BIOSYSTEMS)

IN RESPECT OF OVAl TESTS IN INDIA

1. This Schedule E-1-India shall form a part of Schedule E-1 and notwithstanding
anything to the contrary in Schedule 1 or the Agreement, the fees, royalties and
all other payments owing between Vermillion and Quest Diagnostics with respect
to the OVAl Test performed by Quest Diagnostics India during the Exclusive
Period (as defined in Schedule E-1) shall be governed in their entirety and
solely by the terms of this Schedule E-1-India.

2. For the first six months after the Commercial Launch of the OVA1 Test in
India (such six-month period, the “Initial Evaluation Period”), Quest
Diagnostics India shall pay Vermillion a fixed payment equal to $[ *** ] for
each OVA1 Test performed by Quest Diagnostics India. Promptly after the Initial
Evaluation Period, the Parties shall re-evaluate the amount payable in respect
of the OVAl Test in India and shall negotiate in good faith appropriate,
commercially reasonable change(s) to such amount. Pending mutual agreement of
the Parties to such change(s), the amount payable in respect of the OVAl Test
performed by Quest Diagnostics India shall remain unchanged; provided that if
the Parties cannot agree on the amount payable in respect of the OVAl Test in
India within two (2) months after the end of the Initial Evaluation Period, then
commencing from the third month after the Initial Evaluation Period, Quest
Diagnostics India shall pay Vermillion [ *** ] of its list price per OVAl Test
performed in India as complete and total compensation therefore, provided that
in no event shall the amount paid to Vermillion be less than $[ *** ] per OVA1
test performed (the “Price Floor”); provided, however, that in the event that
the Price Floor is greater than [ *** ] of the list price of the OVA1 Test in
India, Quest Diagnostics India shall have the right to initiate discussions with
Vermillion to reduce the Price Floor and the parties shall in good faith
negotiate a new minimum amount, provided that pending such agreement the amount
payable in respect of the OVAl Test performed by Quest Diagnostics India shall
equal [ *** ] of its list price.